DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 7-10, 13-17, 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to predicting whether a user intended to complete a transaction by analyzing previous user activities. 
Claims 1-3, 7-10, 13-17, 19-26 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-3, 7-10, 13-17, 19-26 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15 recite determining that an item has been added, accessing and monitoring user activities, determining that an added item is abandoned (not purchased), detecting user action (user receiving a text message), predicting whether the user intended to 
The limitation of determining, accessing and monitoring, detecting, predicting, accessing and causing (to be presented), covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer or a processor (in claim 1, 15), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining conversion from advertisement in different media channels). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for determining addition of an item, abandonment of an item, detecting, accessing, and transmitting. The claims as a whole merely describe how to determine user purchase intention from previous pattern or actions for transmitting a message regarding an item. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of monitoring user activities for predicting or determining user 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see applicant’s specification [0013]-[0017]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Dependent claims 2-3, 7-14, and 16-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, 7-14, and 16-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 7-10, 13-17, 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to predicting whether a user intended to complete a transaction by analyzing previous user activities. The claims recite determining that an item has been added, determining that the added item is abandoned (not purchased), detecting user action (determining user navigated away), 
The limitation of determining, detecting, predicting, accessing and causing (to be presented), covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer or a processor (in claim 1, 15), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processor and memories being provided instructions. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims also recite first and second applications. However, these applications for receiving communication and for performing transaction are well-understood, routine, and conventional. See Two-way media (sending information, directing sent information and monitoring and accumulating records about receipt of sent information) or monitoring delivery of real-time information to users); Electric Power Group (collecting information, analyzing certain results of collection and analysis). The specification does not provide any indication, that the operations recited raise any inventive programming, require any specialized computer hardware or other inventive computer components or that the claimed invention is implemented using other than generic computer 
The additional elements represent either a general-purpose computer, or steps normally perform by a general-purpose computer, including the steps of determining added item, and determining items that are considered abandoned, in a digital shopping cart, and the causing an electronic communication, and these steps are well-understood, routine, and conventional, because the operations adding items, abandoning items, navigating away to different interface, accessing and analyzing data are primitive computer operations found in any computer system. See In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011).
 Therefore, the “additional elements” do not introduce anything, which is not already well-understood, routine, and conventional. The claims are directed to a commercial solution (marketing) to a commercial problem of determining whether a user would complete a transaction based on previous patterns in order transmit a communication. Thus, viewed as a whole, the additional claim elements do not provide meaningful limitation(s) to integrate the abstract idea, into a practical solution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7-10, 13-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag et al. (US 2012/0323682 A1) in view of Proulx (US 2016/0071194 A1), in view of Kadur et al. (US2013/0185196 A1) and further in view of Junger (US2013/0339113 A1).
Claims 1, 8, 15:
Shanbhag teaches determining that an item has been added into a digital shopping cart in a first application executing on a user device (online shopping cart) (see [0019]-[0022]); addressing and monitoring user activities at the user device (see fig. 3, [0087]) including activities within the shopping cart (see [0123]-[0128]). 
determining that purchase of the item was abandoned based on detecting the user has navigated away from the first interface (user abandoning a shopping cart, leaving un-purchased items within a shopping cart upon ending the current session) (see [0022]-[0024]); 
in response to determining that the user device has navigated away from the first user interface corresponding to the digital shopping cart, predicting whether the user of the user device intended to complete the purchase of the item (predicting whether and when a user will return to an abandoned shopping cart and complete the transaction), wherein the predicting includes (see [0024]): 
accessing a database to analyze historical information associated with the user; and identifying a pattern corresponding to previous processes of purchasing in the first application that were interrupted by the user navigating away from a user interface corresponding to the digital shopping cart (abandoning a shopping cart can be defined as the user leaving un-purchased items within a shopping cart upon ending the current user session, and predicting when the user will return to an abandoned shopping cart and complete the transaction, …utilizing behavior modeling to determine what a user is like such as profile and persistent behaviors or what behaviors are likely to exhibit …system adapted to predict, based on user’s profile, and current activities) (see fig. 1, [0024]-[0037], [0067]-[0073]), [0089]-[0091]; and in response to predicting that the user intended to complete the purchase, causing a communication corresponding to the item to be presented to the user (configured to send emails, messaging including coupon or incentive for user to return) (see fig. fig. 4, 10, 11, [0030]-[0037], [0075], [0111]-[0114].
Shanbhag teaches determining the user has navigated away from the first user interface (digital shopping cart). Shanbhag failed to explicitly teach determining that the user navigated away to a second interface from the first interface (the shopping cart). 
Proulx teaches users shopping on mobile devices may be more susceptible to distraction or context switching (e.g. switching from a web browser application to text messaging application in response to receiving a text message, … may be distracted and fail to complete the purchase and causing an electronic communication corresponding to the item to be present to the user) (see [0002]-[0004], [0016]-[0019]). It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to know that the system in Shanbhag would determine that the user navigated away to a second interface, as in Proulx, in order to provide interactive notification to user to complete the transaction. Proulx also teaches accessing and monitoring user activities (see fig. 1, [0016]-[0025]).
Shanbhag teaches the system adapted to determine predicted day of return, whether and when a user will return to an abandoned shopping cart and complete the transaction and may utilize the predicted data to determine how and when to send message to the user regarding the abandoned shopping cart; (see [0024]-[0034]); determining what the user’s current activities include, and what behaviors are likely to be exhibited based on the user’s behaviors (see [0036]-
Kadur also teaches accessing and monitoring user activities on a user device (see fig. 1)
Claims 2, 16:
 Shanbhag/Proulx teaches analyzing historical usage information associated with the user to identify a communication medium from a plurality of communication mediums to utilize for presentation of the communication (see [0089]-[0091], and 
wherein the causing the communication corresponding to the item to be presented in the user includes causing the communication to be presented via the identified communication medium (see [0022]-[0036] see Proulx [0023]-[0025])).

Shanbhag/Proulx teaches analyzing historical usage information associated with the user to identify a communication platform from a plurality of communication platforms to cause presentation of the communication (see [0089]-[0091]); and wherein the causing the communication corresponding to the item to be presented in the user device includes causing the communication to be presented in the user device via the identified communication platform (see [0022]-[0036], see Proulx [0023]-[0025])).
Claims 7, 20:
 Shanbhag teaches wherein predicting is further based analyzing environmental activity associated with an environment of the user device (see [0024], [0126]-[0128]). 
Claim 9:
 Shanbhag teaches analyzing historical usage information associated with the user to identify a communication medium from a plurality of communication mediums to utilize for presentation of the communication (see [0089]-[0091]); and 
wherein the causing the communication corresponding to the item to be presented in the user device includes causing the communication to be presented in the user device via the identified communication medium (see [0022]-[0036]).
Claim 10:
Shanbhag teaches analyzing historical usage information associated with the user to identify a communication platform from a plurality of communication platforms to cause presentation of the communication (see [0089]-[0091]); and wherein the causing the communication corresponding to the item to be presented in the user device includes causing the 
Claims 13, 14:
 Shanbhag teaches wherein predicting is further based on user activity associated with the user device; analyzing user device operations activity associated with the user device or analyzing environmental activity associated with an environment of the user device (see [0024], [0126]-[0128]).
Claim 21:
 Proulx teaches wherein the operations further comprise monitoring user activity of the first application and the second application in response to the determining that the item has been selected for purchase in the first application (email program) (see [0004], [0025]).
Claim 22:    
Proulx teaches wherein the purchase of the item was not completed within a threshold period of time (see [0017]).
Claim 23:
Shanbhag/Proulx teaches wherein the communication includes a notification for the user to complete the purchase of the item (see [0022]-[0036], see Proulx [0024]-[0028]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag in view of Proulx in view of Kadur et al. (US2013/0185196 A1), in view of Junger (US2013/0339113 A1) and further in view of Schiano et al. (US 2019/0087862 A1). 
Claim 24:
. 

Claim 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag in view of Proulx in view of Kadur et al. (US2013/0185196 A1) and further in view of Junger (US2013/0339113 A1) and further in view of Starikova et al. (US 2015/0324899A1). 
Claim 25, 26:
Shanbhag failed to teach comparing a usage of each of the communication mediums within a predefined time period and wherein the text messaging is one of the plurality of communication mediums, and wherein the predefined time period is a week. Starikova teaches determining the type of alert based on the user preference or most often used alter…by tracking alert history (see [0004]). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement Starikova’s selection of communication type in order to improve communication between the enterprise and the user, at taught in Starikova. Official .  
Response to Arguments
Applicant's arguments filed 6/16/21 regarding the rejection under 103 have been fully considered and have been addressed above. 
Regarding the rejection under 101, Applicant argues that similar to the claim 2 of example 46 provided by USPTO, which adds a meaningful limitation, the current claim employs specific information predicted based on the analysis of a monitored behavior… However, in the example 46, claim 2, it is shown that the monitoring component is further configured for: 
(d) automatically sending a control signal to the feed dispenser to dispense a therapeutically effective amount of supplemental salt and minerals mixed with feed when the analysis results for the animal indicate that the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany.
	In Applicant’s claimed invention, the monitoring of the user activities or the determination of the user intention is merely for presenting item, which is part of the abstract idea. The additional elements identified above represent a general-purpose computer and steps that are normally performed by the general-purpose computer, including the monitoring activities and presenting steps. Accordingly, these steps are well-understood, routine, and conventional because the operations of determining, accessing, monitoring and transmitting and presenting data are primitive computer operation found in any computer systems. In addition, “electronic 
Conclusion
                                                                                                                                                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688